Colcock, J.
delivered the opinion of the Court.
The only point in this case for our determination, is, whether the creditors of John D. Crymes could divest the plaintiff, acting us his guardian, of the possession of his ward’s property: for there is no room to doubt, ou the evidence, that the property had passed to John D. Crymes. The plaintiff’ himself says his interference in the hiring was as guardian ; for upon being asked by Davis if he should pay the hire to John D. Crymes, he replied, “ that if the law would permit him as guardian of John D. Crymes, to sanction the payment, he would do so.”
*322I think the levy was properly made. The legal estate was in John D. Cryines, and the creditors could not get at his property in any other way. They could not file a bill against the plaintiff, as guardian. And if he has alien on the slave for advances to his ward, he can apply to the Court of Equity, and stay the proceedings of the creditors. It did, at first, appear to me to be improper, to permit the creditors to take the property from one, who might have a lien ; but his ward was of age, and he would have, and probably had settled with him ; and if he had not, it was his own fault.
Motion refused.